internal_revenue_service number release date index no legend department of the treasury washington dc person to contact telephone number refer reply to cc ita - plr-145152-02 date date taxpayer b c d e f date date date date w x y z dear plr-145152-02 this is in reply to your date request for a ruling that the discharge_of_indebtedness described below will not result in income under sec_61 of the internal_revenue_code because it will be treated as a purchase_price_adjustment under revproc_92_92 l992-2 c b facts taxpayer purchased c d and e on date from b as part of the purchase_price taxpayer gave b a promissory note the note totaling dollar_figurew taxpayer also gave b cash in the amount of dollar_figurex that taxpayer borrowed from f a third party lender in exchange for the loan taxpayer gave f three promissory notes collectively the third party note because f was the primary lender taxpayer b and f entered into a debt subordination agreement the agreement in supplemental information dated date you stated that b entered into the agreement in order to induce f to loan the amount of dollar_figurex to taxpayer so that taxpayer could complete the purchase of c d and e from b under the agreement b agreed not to require current payments with respect to the note until taxpayer’s current liabilities to f under the third party note are paid in full however f and b are not joint creditors with respect to the note f has no right to force b to cancel the note f does have the right under sec_2 of the agreement to request that taxpayer stop making current payments on the note but f has no right to demand that b cease enforcing its right to all payments on the note under the terms of the note taxpayer as the buyer is indebted solely to b the seller with respect to the balance of the note an affidavit submitted by the president and general manager of taxpayer represents that t here were direct negotiations between taxpayer and b to forgive the n ote finally each of the partners of taxpayer represents that for federal tax purposes they will report the discharge of the note in a manner that is consistent with taxpayer’s federal_income_tax treatment of the discharge during b’s third quarter ended date taxpayer’s operating performance declined and taxpayer was delinquent in payments on the note to b for the year ended date taxpayer was also in default on the third party note to f consequently under the agreement f instructed taxpayer on date to cease all payments to b as a result b plans to discharge taxpayer’s note as of the date of the discharge of the note taxpayer will be insolvent taxpayer’s liabilities will exceed the fair_market_value of its assets by approximately dollar_figurey taxpayer’s adjusted tax basis in the assets purchased from b will be approximately dollar_figurez on the date of discharge law and analysis sec_61 provides that gross_income includes income_from_discharge_of_indebtedness sec_108 provides that if a the debt of a purchaser of property to the seller arising out of such purchase is reduced b the debt reduction does not occur in a title plr-145152-02 bankruptcy case or when the purchaser is insolvent and c the reduction would be treated as income to the purchaser from the discharge_of_indebtedness but for this paragraph e then such reduction will be treated as a purchase_price_adjustment this purchase_price_adjustment treatment will result in a reduction in the basis of the property securing the debt rather than in discharge_of_indebtedness income section dollar_figure of revproc_92_92 provides that the internal_revenue_service will not challenge a bankrupt or insolvent partnership’s treatment of a reduction in whole or in part of an indebtedness owed by such partnership as a purchase_price_adjustment provided that the transaction would otherwise qualify as a purchase_price_adjustment however section dollar_figure of the revenue_procedure provides that the treatment in section dollar_figure will not apply if any partner in the partnership adopts a federal_income_tax reporting position with respect to the debt_discharge that is not consistent with the partnership’s federal_income_tax treatment of that discharge under the facts presented the seller of the property b agreed to discharge the debt that was part of the purchase_price owed by the taxpayer who was insolvent at the time f’s assertion of its rights under the agreement did not effectively force b to discharge the note taxpayer is not directly or indirectly indebted to f with respect to the note b currently retains all rights as creditor with respect to the note the debt being discharged is owed by taxpayer to b and b is discharging taxpayer’s debt conclusion based solely on the information provided and the representations made we conclude that under revproc_92_92 taxpayer may treat b’s discharge of taxpayer’s note as a purchase_price_adjustment this treatment will not apply if any partner in taxpayer adopts a federal_income_tax reporting position inconsistent with taxpayer’s treatment caveats a copy of this letter must be attached to any income_tax return to which it is relevant we enclose a copy of the letter for this purpose also enclosed is a copy of the letter_ruling showing the deletions proposed to be made in the letter when it is disclosed under sec_6110 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any item discussed or referenced in this letter plr-145152-02 this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent sincerely robert a berkovsky branch chief office of associate chief_counsel income_tax accounting enclosures
